PER CURIAM.
Leroy Boone appeals the district court’s order denying his “Rule 201 Judicial Notice of Adjudicative Facts,” in which he alleged that the district court did not have jurisdiction to sentence him. The district court construed Boone’s pleading as a motion under 28 U.S.C.A. § 2255 (West Supp. 2000), and denied it as time-barred. Because Boone’s § 2255 motion was a successive motion and Boone did not obtain authorization from this court to file it in the district court, see § 2255; 28 U.S.C.A. § 2244(b)(3)(A) (West Supp. 2000), the district court did not have jurisdiction to consider it. United States v. Key, 205 F.3d 773, 774 (5th Cir.2000). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.